Dear Auditor McCaskill:
This office received your letter of March 17, 2006, submitting a fiscal note and fiscal note summary prepared under Section116.175, RSMo, for an initiative petition, submitted by David Reardon, Paula Talley, and the Elliot Institute, for a proposed constitutional amendment adding a new section pertaining to the regulation of cloning and human engineering. The fiscal note summary that you submitted is as follows:
  The proposed constitutional amendment would have an estimated annual fiscal impact on state and local government of $0 — $100,000.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General